DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 8/9/2022.  Claims 1-22 are still pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/9/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “vehicle charging control system”, “power receiving system”, and “remote control system” in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “system” linked by the transition phrases “vehicle charging control”, “power receiving”, and “remote control”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Vehicle charging control system” – ¶82 “a computer processor” onboard autonomous vehicle 100 that executes computer program code stored in a computer-readable medium.
2) “Power receiving system” – ¶25 “a receiver coil configured to be inductively coupled to a transmitter coil in the power transmitting system”, the receiver coil being located onboard autonomous vehicle 100.
3) “Remote control system” – ¶33 “a computer server in communication with a plurality of autonomous vehicles and a plurality of charging stations”, the computer server being located near a plurality of vehicle charging stations.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0105053 A1, hereinafter “Ahmed”) in view of Bostick et al. (US 2018/0081360 A1, hereinafter “Bostick”).
Regarding claim 1, Ahmed teaches charging equipment for an autonomous vehicle (abstract, Fig. 1 and ¶¶ 38, 60 and 70) comprising: a vehicle charging control system (¶49,  “charging system controller”) configured to be operably connected to the autonomous vehicle (¶60, “autonomous or partially autonomous vehicle”); and a power receiving system configured to be operably connected to the autonomous vehicle (See ¶¶ 37-38 and 43“vehicle charging coils”); wherein the vehicle charging control system communicates with a remote control system to receive station location data for an assigned charging station for guiding the autonomous vehicle to the assigned charging station among a plurality of charging stations within a charging facility (See FIG. 5, step 501, and ¶76 “the access point provides one or more signals to assist a vehicle in both choosing and reaching an appropriate pad, and in positioning in the proper location for charging.” Also, ¶¶ 60 and 77, “locations may be assigned” and ¶ 48, “a location provided with one or more wireless charging pads” with the location corresponding to the charging facility and charging pads corresponding to the plurality of charging stations. ); wherein the power receiving system (See ¶37 “vehicle charging coils”.) receives electric power from a power transmitting system at the assigned charging station (See ¶43 “ground pad/charging coil”.) and transfers electric power to the autonomous vehicle (See ¶61 “Once the vehicle is properly positioned, the charging can be engaged 209.”); wherein the vehicle charging control system receives alignment signals from the assigned charging station for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station(See ¶¶37-38 “… messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.  Once the vehicle is properly aligned with the charging coils, the charging station may signal the vehicle to cease movement and wireless charging may begin.”).  
Ahmed does not expressly disclose wherein the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle.  However, Bostick, in the same field of invention, discloses this limitation (See ¶86 “Based on the current time to replenish energy for corresponding autonomous vehicles, the server assigns an appropriate station.  The server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.”  See also ¶70 “Illustrative embodiments consider several factors while determining when an autonomous vehicle should recharge or refuel.  Factors that illustrative embodiments consider may include, for example: 1) current charge or fuel level and range of autonomous vehicle …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Bostick in order to expressly assign a charging station to an autonomous vehicle based on the current charge of the autonomous vehicle.  As is stated in the disclosure of Bostick, it is advantageous to assign a charging station to an autonomous vehicle in order to minimize queues that may occur if numerous vehicles arrive at the same station to recharge at the same time.  See ¶23, which states “the set of services may direct the registered autonomous vehicles in need of replenishing the onboard energy source to one or more selected energy stations that will minimize energy replenishment times to meet travel destination time constraints defined by passengers of the registered autonomous vehicles.”  In other words, the remote-control system is configured to receive the current charge status and the location of each vehicle, and based on the demand for charging at charging stations, the remote-control system can assign vehicles to stations in an efficient manner that minimizes wait times and queueing for a fleet of autonomous vehicles.

Regarding claim 2, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system communicates with the remote control system to receive a unique station ID associated with the assigned charging station (See ¶36 “In order for the charging control message exchange to begin, the vehicle (Wi-Fi- client) first associates with an Access Point… Association involves the vehicle system presenting proper security credentials (SSID, password, etc.), authenticating, and then actually joining the Wi-Fi communication network of the wireless charging system.”  The examiner interprets the security credentials and authentication as naturally including a unique station ID.); and wherein the vehicle charging control system uses the alignment signals only from the assigned charging station associated with the station ID for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station (See ¶37 “After the vehicle has joined the wireless charging system’s network, the charging station may exchange standardized messages with the vehicle for the purposes of positioning the vehicle.  This may include messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.”  The vehicle communication system is coupled with only one wireless access point, so the alignment signals naturally come from only that wireless access point, which is associated with the charging pad to which the vehicle is assigned.).  

Regarding claim 3, modified Ahmed teaches the charging equipment according to claim 2, wherein the vehicle charging control system is configured to be operably connected to the autonomous vehicle (See ¶81 “… autonomous or partially autonomous driving may be used at some point to more quickly, precisely position a vehicle.”).  

Regarding claim 4, modified Ahmed teaches the charging equipment according to claim 3, wherein the vehicle charging control system transmits the station location data for the assigned charging station to the autonomous vehicle for guiding the autonomous vehicle to the assigned charging station (See ¶60 “… an autonomous or partially autonomous vehicle) may use the received instructions to precisely position the vehicle to facilitate charging.”).  

Regarding claim 5, modified Ahmed teaches the charging equipment according to claim 3, wherein the vehicle charging control system transmits driving commands to the autonomous vehicle based on the alignment signals for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station (See ¶¶78-80 regarding precision guidance signals received by an autonomous vehicle that are used to “precisely position a vehicle”.).  

Regarding claim 6, modified Ahmed teaches the charging equipment according to claim 1, wherein the power receiving system is configured to be operably connected to a power storage system of the autonomous vehicle and is configured to transmit the power received from the power transmitting system at the assigned charging station to the power storage system of the autonomous vehicle (See ¶50 “Once a compatible vehicle is properly positioned over the charging pad, the wireless charging process begins 210…. The charging process continues until the vehicle battery is fully charged or reaches a desired charge level.”).  

Regarding claim 7, modified Ahmed teaches the charging equipment according to claim 1, wherein the power receiving system wirelessly receives electric power from the power transmitting system at the assigned charging station (See ¶50 “wireless charging process”.).  

Regarding claim 8, modified Ahmed teaches the charging equipment according to claim 7, wherein the power receiving system includes a receiver coil configured to be inductively coupled to a transmitter coil in the power transmitting system to wirelessly transfer electric power (See ¶43 “Multiple parameters are used by a wireless power transfer system to determine compatibility between the vehicle charging coil and a ground pad/charging coil” and ¶44 “components of inductive (wireless) charging systems”.).  

Regarding claim 9, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system communicates with the remote control system via a first wireless communication link (See ¶23 “Data may be communicated between CPU 3 and network 61 utilizing, for example, a data-plan, data over voice, or DTMF tones associated with nomadic device 53.  Alternatively, it may be desirable to include an onboard modem 63 having antenna 18 in order to communicate data between CPU 3 and network 61 over the voice band.”  The Examiner understands this “first” wireless communication link to be a long-distance communication link between the remote control system and the vehicle charging control system, via a network.  See FIG. 1 for more details.); and wherein the vehicle charging control system receives the alignment signals via a second wireless communication link (See ¶78 “… short-range communication sensors (BT, BLE, Zigbee, Wi-Fi) may be used in conjunction with vehicle transmitters, transceivers, or other components, to communicate vehicle element location(s) and guide the vehicle to the appropriate location.”  The Examiner understands this “second” communication link to be a short-range communication link between the remote control system and the vehicle charging control system, wherein this short-range communication is specifically configured to precisely guide the vehicle to the charging pad.).  

Regarding claim 11, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system transmits vehicle station location data for the autonomous vehicle to the remote control system (See ¶78 “… short-range communication sensors (BT, BLE, Zigbee, Wi-Fi) may be used in conjunction with vehicle transmitters, transceivers, or other components, to communicate vehicle element location(s) and guide the vehicle to the appropriate location.”).  
For the sake of examination, the Examiner interprets “vehicle station location data for the autonomous vehicle” as the location of the autonomous vehicle with respect to specific features of the charging station (e.g., near a specific charging pad). 
 
Regarding claim 12, Ahmed teaches a method of electrically charging an autonomous vehicle comprising the steps of: communicating, via a vehicle charging control system of the autonomous vehicle, with a remote control system to receive station location data for an assigned charging station for guiding the autonomous vehicle to the assigned charging station among a plurality of charging stations within a charging facility (See FIG. 5, step 501 “Provide initial guidance”, and ¶76 “the access point provides one or more signals to assist a vehicle in both choosing and reaching an appropriate pad, and in positioning in the proper location for charging.” Also, ¶¶ 60 and 77, “locations may be assigned” and ¶ 48, “a location provided with one or more wireless charging pads” with the location corresponding to the charging facility and charging pads corresponding to the plurality of charging station); receiving, via the vehicle charging control system of the autonomous vehicle, alignment signals from the assigned charging station for aligning the autonomous vehicle with respect to a power transmitting system at the assigned charging station (See FIG. 5, step 505 “Engage short range guidance”, and ¶¶37-38 “… messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.  Once the vehicle is properly aligned with the charging coils, the charging station may signal the vehicle to cease movement and wireless charging may begin.”); receiving, via a power receiving system of the autonomous vehicle (See ¶37 “vehicle charging coils”.), electric power from the power transmitting system at the assigned charging station (See ¶43 “ground pad/charging coil”.) and transmitting electric power to the autonomous vehicle (See FIG. 5, step 523 “Begin charging”, and ¶61 “Once the vehicle is properly positioned, the charging can be engaged 209.”).
Ahmed does not expressly disclose wherein the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle (See ¶86 “Based on the current time to replenish energy for corresponding autonomous vehicles, the server assigns an appropriate station.  The server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.”  See also ¶70 “Illustrative embodiments consider several factors while determining when an autonomous vehicle should recharge or refuel.  Factors that illustrative embodiments consider may include, for example: 1) current charge or fuel level and range of autonomous vehicle…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Bostick in order to expressly assign a charging station to an autonomous vehicle based on the current charge of the autonomous vehicle.  As is stated in the disclosure of Bostick, it is advantageous to assign a charging station to an autonomous vehicle in order to minimize queues that may occur if numerous vehicles arrive at the same station to recharge at the same time.  See ¶23, which states “the set of services may direct the registered autonomous vehicles in need of replenishing the onboard energy source to one or more selected energy stations that will minimize energy replenishment times to meet travel destination time constraints defined by passengers of the registered autonomous vehicles.”  In other words, the remote control system is configured to receive the current charge status and the location of each vehicle, and based on the demand for charging at charging stations, the remote control system can assign vehicles to stations in an efficient manner that minimizes wait times and queueing for a fleet of autonomous vehicles.

With respect to claim 13, all the limitations have been analyzed in view of claims 2 and 12, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 2 and 12; therefore, claim 13 is rejected over the same rationale as claims 2 and 12.

With respect to claim 14, all the limitations have been analyzed in view of claims 3 and 12, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claims 3 and 12; therefore, claim 14 is rejected over the same rationale as claims 3 and 12.

With respect to claim 15, all the limitations have been analyzed in view of claims 3, 4, and 12, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 3, 4, and 12; therefore, claim 15 is rejected over the same rationale as claims 3, 4, and 12.

With respect to claim 16, all the limitations have been analyzed in view of claims 3, 5, and 12, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 3, 5, and 12; therefore, claim 16 is rejected over the same rationale as claims 3, 5, and 12.

With respect to claim 17, all the limitations have been analyzed in view of claims 6 and 12, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 6 and 12; therefore, claim 17 is rejected over the same rationale as claims 6 and 12.

With respect to claim 18, all the limitations have been analyzed in view of claims 7 and 12, and it has been determined that claim 18 does not teach or define any new limitations beyond those previously recited in claims 7 and 12; therefore, claim 18 is rejected over the same rationale as claims 7 and 12.

With respect to claim 19, all the limitations have been analyzed in view of claims 7, 8, and 12, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 7, 8, and 12; therefore, claim 19 is rejected over the same rationale as claims 7, 8, and 12.

With respect to claim 20, all the limitations have been analyzed in view of claims 9 and 12, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 9 and 12; therefore, claim 20 is rejected over the same rationale as claims 9 and 12.

With respect to claim 22, all the limitations have been analyzed in view of claims 11 and 12, and it has been determined that claim 22 does not teach or define any new limitations beyond those previously recited in claims 11 and 12; therefore, claim 2 is rejected over the same rationale as claims 11 and 12.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being patentable over Ahmed, in view of Bostick, and in view of Ricci (US 2017/0136894 A1, hereinafter “Ricci”).

Regarding claim 10, modified Ahmed teaches the charging equipment according to claim 1.  Modified Ahmed does not expressly disclose wherein the vehicle charging control system transmits power charge status data of the autonomous vehicle to the remote control system and a station charging control system at the assigned charging station.
However, Ricci, in the same field of invention, teaches this limitation (See ¶175 “the request may be received by the power tracking server 2012 and/or a power source.  The charge request may be sent by the vehicle 100 in response to a user input or based on a determined level of charge associated with the vehicle 100.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Ricci in order to send the power charge status data of a vehicle’s battery to a charging station while the vehicle is being charged.  By explicitly combining this feature with the invention of Ahmed, one of ordinary skill in the art would develop a charging system that can actively control the state of charge of a vehicle battery, since it has feedback from the vehicle regarding the battery’s state of charge.  This system would clearly be beneficial to estimate the time required for charging (which is expressly disclosed by Ahmed), to accurately charge a vehicle to a specific state of charge (also disclosed by Ahmed), or perhaps to prevent the system from over-charging a vehicle battery.
With respect to claim 21, all the limitations have been analyzed in view of claims 10 and 12, and it has been determined that claim 21 does not teach or define any new limitations beyond those previously recited in claims 10 and 12; therefore, claim 21 is rejected over the same rationale as claims 10 and 12.

Response to Arguments
With respect to the prior art rejections of record, Applicant argues various alleged deficiencies in the rejections (see pages 7-11 of the remarks).  these arguments have been carefully considered, but they are not persuasive as explained in detail below. 
First, Applicant argues “Ahmed and Bostick, whether alone or in combination, do not teach or suggest independent claims 1 and 12 of the present application. For instance, Ahmed and Bostick, whether alone or in combination, do not teach or suggest that ‘the vehicle charging control system communicates with a remote control system to receive station location data for an assigned charging station for guiding the autonomous vehicle to the assigned charging station... the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle,’ as independent claim 1 recites, or ‘communicating, via a vehicle charging control system of the autonomous vehicle, with a remote control system to receive station location data for an assigned charging station for guiding the autonomous vehicle to the assigned charging station ... the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle,’ as independent claim 12 recites. In the rejection of claims 1 and 12, the Examiner concedes that Ahmed does not teach these recitations (see the paragraph bridging pages 7 and 8 of the Remarks, emphasis added here).  It is respectfully submitted that this assertion is somewhat misleading and factually incorrect.  As seen in the rejections above, the Office only conceded that Ahmed does not expressly disclose wherein the assigned charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle and not the rest of limitations highlighted by Applicant above. It is further submitted that Bostick was merely relied upon for what it clearly teaches and not the other allegedly missing limitations noted by Applicant above.
Second, Applicant argues “Ahmed's autonomous vehicle is not part of a fleet of autonomous vehicles where a remote control system assigns charging stations and transmits station location data for guiding the autonomous vehicle to an assigned charging station. Rather, Ahmed's paragraphs [0065] - [0066] establish that Ahmed's autonomous vehicle (or the vehicle's driver/occupant) determines when and where to obtain charging services. Thus, the Examiner's assertion that it would have been obvious to modify Ahmed's autonomous vehicle to be remotely assigned a charging station based on a real-time power charge status from a remote control system in order to make the ‘fleet’ operate more efficiently is incorrect. In fact, the word ‘fleet’ does not appear in Ahmed at all” (page 8, id.). In response, it is submitted that Ahmed does teach a system that assigns charging stations and transmits station location data for guiding multiple vehicles. See ¶ 61, which states “the access point can serve to at least partially manage driver expectations and queuing for multiple vehicles seeking use of limited numbers of access points.”  Therefore, this argument is not persuasive.
Third, with respect to the arguments “Ahmed by contrast, as shown in FIGS. 2-5 does not start off connected to a central control but instead must search for a WI-FI access point before then presenting credentials, etc. This means that Ahmed cannot dynamically and in real-time continuously manage a fleet as the present application charging equipment can accomplish (page 8, id.), Applicant is reminded that these features are covered by Bostick reference as noted in the rejections above.  Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fourth, Applicant argues “Bostick teaches managing autonomous vehicles 506 to move towards energy stations 512. However, Bostick’s energy stations 512 do not correspond to the recited an assigned charging station as the claims of the present application. Rather, Bostick’s energy stations 702, 704, 706 are at various geographic locations (see Bostick’s FIG. 7), but each include a plurality of different energy replenishers 530, which are not assigned in Bostick. (See Bostick’s para. [0084] and FIG. 5). Therefore, even if arguendo it were obvious to modify Ahmed in view of Bostick as the Examiner asserts, the combination of Ahmed and Bostick fails to teach or suggest an assigned charging station as the claims of the present application recite” (page 9 of the Remarks).  The Office respectfully disagrees with this characterization of the references.  It is not clear how these arguments regarding the alleged deficiencies of Bostick are relevant when the rejections are based on combination of both Ahmed and Bostick references.  Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fifth, Applicant argues “the Examiner's reliance on Bostick for making the decision as to  where to send a vehicle in need of a charge based on minimizing queue times for arriving vehicles, or in other words it sends a vehicle in need of a charge to a charger that is already occupied. In contrast to Bostick, the charging equipment of the present application communicates with the remote control system in order to hold open an unoccupied charger for a specific vehicle's arrival, thereby guaranteeing no queues whatsoever because numerous vehicles would not arrive at the same time for the same charging station. Bostick's paragraph [0086] describes ‘[t]he server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.’ Further advantageously, the charging equipment control scheme of the present application has no need or requirement to take an additional step to sub-divide its fleet assignment process depending on needed charge times” (id.).  Initially, it is noted that the first sentence above is grammatically incorrect and the meaning is not clear.  More importantly, in regards to the rest of the arguments, it is respectfully submitted that these arguments and alleged advantages are stated in the claims.  In this regard, Applicant is reminded that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro Devices Inc., 7 USPQ2d l 064.  Therefore, these arguments are not persuasive.
Sixth, Applicant argues “[on] page 6 of the Office Action, the Examiner cites to Ahmed's paragraph [0049] for teaching a vehicle charging control system corresponding to the claimed vehicle charging control system. However, this is a spurious argument since Ahmed's paragraph [0049] refers to a ‘driver’ whereas the vehicle charging control system of the charging equipment of the present application is for an autonomous vehicle” (page 10 of the Remarks).  This argument has been addressed in the further clarified rejections above.
Lastly, Applicant argues “[on] page 7 of the Office Action, the Examiner cites to Ahmed's paragraph [0037] which describes a conditionality of the vehicle joining a wireless charging system's network for positioning the vehicle. No such requirement is needed in the charging equipment of the present application. Further, the Examiner refers to Ahmed's FIG. 5 for allegedly teaching a vehicle charging control system communicating with a remote control system for assigning a charging station to the vehicle, but overlooked is the fact that the conditional step of 301 (Ahmed's FIG. 3) is needed to be satisfied. Ahmed's ‘initial guidance’ step 501 in FIG. 5 takes place in the final phase of a charging process sequence and only after successfully making a WI-FI connection. However, in contrast to Ahmed, the vehicle is assigned to an appropriate charging station before the vehicle even arrives at the charging facility” (id.).  In response, initially it is noted that the fact that additional steps are disclosed by a reference that are not claimed is irrelevant when the claimed limitations read on part of the prior art.  With respect to the rest of the arguments, as further noted above, it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro Devices Inc., 7 USPQ2d l 064.  Moreover, Applicant again attacks the references individually when the rejections are based on combination of both Ahmed and Bostick references.  Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is believed that all Applicant’s arguments have been addressed in view of the response to arguments above as well as the clarified rejections and therefore the rejections are maintained.  
It is respectfully noted that during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP 2173.01(I)).  Further, it is noted that for any additionally argued limitations or features to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  In this case, appropriate consideration of each and every feature of the claims has been made and the present claims, in their current form, do read on the cited prior art.
Dependent claims continue to stand rejected as no separate arguments were presented other than the arguments made for the independent claims.  Thus, the rejections of these claims are maintained.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669